Citation Nr: 0529446	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for non-
Hodgkin's lymphoma (NHL).

2.  Entitlement to a rating in excess of 30 percent, on 
appeal from the initial rating of service connection for 
thrombocytopenia (30 percent), rated as a residual of NHL.

3.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial rating of service connection for erectile 
dysfunction, rated as a residual of NHL.

4.  Entitlement to service connection for seborrheic 
keratosis as secondary to NHL.

5.  Entitlement to service connection for hypothyroidism as 
secondary to NHL.

6.  Entitlement to service connection for tenesmus, loose 
stool, colitis, and radiation proctitis as secondary to NHL.

7.  Entitlement to service connection for melanoma due to 
exposure to ionizing radiation in service.

8.  Entitlement to service connection for squamous cell 
carcinoma due to exposure to ionizing radiation in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1945 to December 
1946.

The veteran is service connected for NHL, now in remission, 
which is rated for any residuals.  Consequently, rating NHL 
requires identifying any residuals, and then rating each 
discrete residual as a discrete disability according to the 
criteria for rating that condition.  The veteran's statements 
of August 2003 and March and May 2004 show he has pursued his 
claim for compensation for NHL essentially as multiple claims 
for service connection for various medical conditions, either 
as residuals of NHL or, alternatively, also due to exposure 
to ionizing radiation in service.

The Board of Veterans' Appeals (Board) remanded this case in 
October 2004 for a medical examination and opinion 
identifying the residua of NHL or treatment for NHL.  That 
was done, and in August 2005 decisions, the RO rated the 
residual conditions identified on examination, as reflected 
in the statement of the issues, above.

The August 2005 decisions also found that several of the 
veteran's diagnosed medical conditions were not residuals of 
NHL.  The RO styled the rating actions as denials of service 
connection for those conditions.  It also adjudicated 
entitlement to compensation for skin cancers as due to 
ionizing radiation in service.  The veteran submitted notice 
of disagreement in September 2005 identifying specific issues 
with which he disagreed.

The December 2004 VA examiner opined that hypothyroidism was 
as likely as not due to radiation exposure in service, but 
the RO did not adjudicate the claim on that basis.  The VA 
examiner's report raises a claim for compensation for 
hypothyroidism as due to ionizing radiation in service.  It 
is referred to the RO for adjudication.

The veteran's several statement of record can also reasonably 
be construed as seeking a total rating based on individual 
unemployability.  That matter is unadjudicated.  It is 
referred for appropriate action.

Consistent with the regulation for rating residuals of NHL, 
the Board takes jurisdiction of the issue of the correct 
rating of NHL, including the inextricably intertwined issues 
of the correct rating for those conditions that are service-
connected and separately rated as residuals of NHL.  The 
Board does not now take jurisdiction over the matter of 
entitlement to service connection for those disorders for 
which the RO denied service connection.

The issues of higher initial rating of thrombocytopenia and 
of erectile dysfunction; and entitlement to service 
connection for seborrheic keratosis, hypothyroidism, and 
tenesmus/loose stool/colitis/radiation proctitis, and strokes 
secondary to non-Hodgkin's lymphoma; and melanoma and 
squamous cell carcinoma due to radiation exposure in service 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
FINDING OF FACT

Non-Hodgkin's lymphoma has been in remission, and the veteran 
has been disease free since 2000.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for non-
Hodgkin's lymphoma, as distinguished from any residuals of 
the disease or its treatment, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 38 C.F.R. § 4.117, Diagnostic 
Code 7715 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision addresses the narrow and specific question 
whether the veteran's non-Hodgkin's lymphoma is compensable 
under the applicable rating criteria.  Regulation provides 
that NHL is rated 100 percent disabling when it is active or 
during a treatment phase.  If there has been no local 
recurrence, the disease is rated for its residuals.  
38 C.F.R. § 4.117, Diagnostic Code 7715 (2005).

The VA examination of March 1997 showed the veteran disease 
as diagnosed in 1992.  He was treated with radiation and 
chemotherapy according to a June 2000 statement of his 
private oncologist.  The oncologist reported he had been in 
remission for eight years.  Subsequent VA examinations of 
December 2003 and December 2004 also found NHL in remission 
and the veteran without any current NHL.

The veteran was disease free when he applied for VA 
disability compensation for NHL.  Consequently, the 
regulatory provision for reduction in rating from 100 percent 
during active treatment does not apply.  See Diagnostic Code 
7715 (note on application of 38 C.F.R. § 3.105(e) in 
reduction of rating of NHL after completion of treatment).  
In this case, the veteran's NHL is rated for its residuals, 
as the statement of the issues and the discussion in the 
remand, below, indicates.  On the narrow question of rating 
the NHL itself, the facts and the law are clear.  The 
veteran's NHL is noncompensable. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that when a complete or substantially complete application 
for benefits is filed, VA must notify a veteran and her 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VCAA notice must inform a veteran of (1) any 
information and evidence not of record needed to substantiate 
the claim; (2) what information VA will seek to provide; and 
(3) what information the veteran is expected to provide.  
Under 38 C.F.R. § 3.159(b)(1), VA must also ask the veteran 
to submit any pertinent evidence in his possession.  

Service connection for non-Hodgkins lymphoma was granted by 
rating decision of February 2000, and a non-compensable 
evaluation was established.  VA's duty to notify and assist 
were fulfilled by letters of June 2003 and December 2004, as 
well as a July 2003 statement of the case and a March 2004 
supplemental statement of the case which provided recitations 
of the applicable law and the evidence required and 
considered.  The veteran has evidenced his knowledge of what 
was required to establish his claim by his submission of 
evidence on multiple occasions throughout the appeal.  The 
veteran stated in his letter of August 2005 that he has sent 
all the evidence necessary for VA to resolve his claim, and 
it is reasonable to infer that he has no more evidence to 
submit.  VA has fulfilled its duty to notify and to assist 
the veteran in the development of his claim.  


ORDER

A compensable rating for non-Hodgkin's lymphoma from the 
effective date of service connection is denied.




REMAND
Development of this appeal remains incomplete.  The October 
2004 remand of this case was to obtain a medical report and 
opinion to identify the residuals of NHL and then to rate the 
residuals identified.

The examiner identified two of the veteran's diagnoses as 
residuals of NHL or its treatment, thrombocytopenia and 
erectile dysfunction.  The RO considered VA and private 
laboratory reports to rate thrombocytopenia, and finding 
evidence for and against a 30 percent rating, gave the 
veteran the benefit of the doubt and the 30 percent rating.  
Subsequent to the most recent adjudication in this case, the 
veteran submitted additional private laboratory findings 
dated in between the dates of others of record.  They show a 
platelet count in the range commensurate with a 70 percent 
rating.  The evidence previously of record included medical 
comment indicating why a prior certain, higher, platelet 
count was probably inaccurate on the low side.  In light of 
the new evidence, the veteran's thrombocytopenia must be 
evaluated by a physician able to reconcile the variation, 
whether by review of the records or upon further testing, as 
necessary.

The veteran told the December 2003 and December 2004 VA 
examiners that he has had erectile dysfunction ever since 
completing NHL treatment.  The December 2004 examiner 
diagnosed erectile dysfunction as a residual of NHL or its 
treatment, but he did no nocturnal penile tumescence test or 
other test to confirm and provided no report whether the 
erectile dysfunction was complete.

The RO rated erectile dysfunction noncompensable as penis, 
deformity, with loss of erectile power, based on the absence 
of deformity.  The RO did not consider the inferred issue of 
entitlement to special monthly compensation for loss of use 
of a creative organ.  See Akles v. Derwinski, 1 Vet. App. 118 
(1991) (Board decision vacated for failure to consider 
inferred issue of special monthly compensation in case of 
veteran with schedularly noncompensable atrophy of one 
testicle).  The RO could not have properly considered 
entitlement to special monthly compensation given the lack of 
information necessary to make that determination.

The December 2004 examiner noted that he could not determine 
whether the veteran had residuals of his chemotherapy, 
because he did not know which medicines were prescribed.  
This triggered a duty to assist that was not discharged with 
a form letter notifying the veteran to submit evidence that 
his condition is worse than as rated.  Such a specific 
notation in a VA examination warrants development aimed 
specifically at filling the gap in the record.

The claims file includes a June 2000 statement from the 
veteran's treating oncologist reporting that the veteran had 
"four cycles of CHOP," (cyclophosphamide, doxorubicin, 
vincristine (Oncovin), prednisone), an abbreviation for 
several drugs used together for cancer chemotherapy.  The 
letter provides sufficient information to request specific 
dosing information or any other information the VA examiner 
needs to determine whether any of the veteran's diagnosed 
medical conditions are residuals of the chemotherapy.

Finally, the veteran's notice of disagreement of September 
2005 requires that VA issue a statement of the case 
responsive to it.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 
C.F.R. §§ 19.26, 19.29, 19.30 (2005); Manlincon v. West, 12 
Vet. App. 238 (1999).

The veteran must be advised of the time limit within which he 
must file a timely and adequate substantive appeal at the RO 
in order to assure appellate review of these issues.  The 
issue(s) is to be returned to the Board for appellate review 
only if a timely and adequate substantive appeal is filed at 
the RO.  The appellant or his representative may request a 
hearing with a Veterans Law Judge at the RO in connection 
with filing a substantive appeal, but are not entitled to 
such a hearing until a substantive appeal has been properly 
filed at the RO.  38 C.F.R. § 20.703 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Obtain authorization from the veteran 
to request Dr. Kenneth Adler, Hematology-
Oncology Associates of Northern New 
Jersey, P.A., to provide records of his 
administration to the veteran of CHOP 
chemotherapy in 1992.

Return the claims file to the December 
2004 examiner, or other qualified 
physician, for further evaluation of the 
medical evidence and an addendum opinion, 
or schedule another examination, as 
necessary:

?	Review the VA laboratory platelet 
findings of January 2003, January, 
September, and December 204, and 
January 2005 (see report printed 
Aug. 27, 2005), and the private 
laboratory reports of April 2004 and 
July 2005.

?	Provide an opinion about the range 
of platelet values reported and the 
significance of the variations, 
taking into consideration the notes 
on the VA report about clumping and 
slide evaluation.

?	NOTE the June 22, 2000, letter from 
Dr. Adler in the claims file 
reporting CHOP chemotherapy, and any 
additional report from Dr. Adler 
obtained in response to this remand, 
and provide an opinion whether the 
veteran has any current residuals of 
this treatment.

2.  Schedule the veteran for a 
genitourinary examination with any 
indicated tests to determine whether he 
has complete erectile dysfunction.  
Provide the examiner with the claims 
file.

3.  The VA must review the entire file as 
it pertains to the issues of secondary 
service connection as residuals of NHL 
for seborrheic keratosis, hypothyroidism, 
tenesmus/loose stool/colitis/radiation 
proctitis, and strokes; and as it 
pertains to direct service connection for 
melanoma and squamous cell carcinoma due 
to radiation exposure in service.  Ensure 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2004), as well as VAOPGCPREC 7-2004, is 
fully satisfied.

4.  The VA should issue the veteran a 
statement of the case as to the issue of 
entitlement to an initial rating in 
excess of 20 percent for arthritis of the 
cervical spine.  NOTE: the decision on 
this claim may not be announced in a 
supplemental statement of the case.  
38 C.F.R. § 19.31(a) (2005).  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  The VA 
should allow the veteran and his 
representative, if any, the requisite 
period of time for a response.

5.  Readjudicate the claim for higher 
initial compensation for residuals of 
NHL, including determination of the 
rating of thrombocytopenia, special 
monthly compensation for erectile 
dysfunction, and whether the veteran has 
any residuals of CHOP chemotherapy for 
NHL.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


